ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the Order dated April 26, 2005 assigning Joshua L. Queen to preside over the Seventh Judicial Circuit Adult Drug Court Program is hereby rescinded. The Honorable Raymond C. Eubanks, Jr., Retired Probate Court Judge, is hereby assigned to preside over the Seventh Judicial Circuit Adult Drug Court Program. Pursuant to this assignment, Judge Eubanks may preside over guilty pleas, bond hearings, probation revocations, motions and other proceedings related to the defendants participating in the Adult Drug Court Program for the Seventh Judicial Circuit. Judge *619Eubanks may impose sanctions for violations of the conditions of the Adult Drug Court Program.
IT IS FURTHER ORDERED that the Honorable Jason Thomas Wall, Spartanburg County Magistrate, may preside over the Seventh Judicial Circuit Adult Drug Court Program in the absence of Judge Raymond C. Eubanks, Jr. Pursuant to this assignment, Judge Wall may preside over guilty pleas, bond hearings, probation revocations, motions and other proceedings related to the defendants participating in the Adult Drug Court Program for the Seventh Judicial Circuit. Judge Wall may impose sanctions for violations of the conditions of the Adult Drug Court Program.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal
Chief Justice of South Carolina